DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-10, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 9-12 of copending Application No. 16/789,457 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 4, 6-10, and 18-20 are anticipated by ‘457 claims 4 and 9-12 as follows:
16/789,455
16/789,457
1, 18, 20
4
4, 19
9

9
7
10
8
11
9
12
10
4


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12 line 1, “the Fisher information matrix” lacks antecedent basis in the claim. Claims 13-15 depend on claim 12.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Henkel (EP 2966477) in view of Hasegawa (WO 2010/073113).

Regarding claims 1 and 18, Henkel teaches a system for tracking a state of a receiver of a global navigational satellite 2system (GNSS), comprising:  
3an input interface (inherent to 11, Fig 1) to accept motion data indicative of a change of a state of 4the receiver (kinematic measurements from kinematic sensor 19, Fig. 1) and measurements of satellite signals including a combination of 5carrier signals and code signals transmitted from a set of GNSS satellites (para. [0035]), wherein 6a measurement for each satellite signal includes at least a single difference 7measurement of a satellite signal to represent a relative position of the receiver of 8the satellite signal with respect to a position of a satellite transmitting the satellite 9signal (“single differences” para. [0001]) subject to integer ambiguity of the carrier signal of the satellite (“integer” and “ambiguities”, para. [0017]) and noise (para. [0048], esp. last line), 10such 
12a memory (inherent to processing unit 11) configured to store a motion model transitioning a previous state 13of the receiver to a current state of the receiver according to the motion data (paras. [0054]-[0057], when implemented by Kalman filter as per [0045] and Fig. 5), 14wherein the motion model is a probabilistic model subject to process noise (measurement noise in equations (6) and (9)), to store 15a measurement model relating 
21a processor (inherent to processing unit 11) to track the state of the receiver, 

Hasegawa, in analgous art, teaches selecting a subset of measurements such that imprecise measurements are excluded and a Horizontal Dilution of Precision (HDOP) minimized (para. [0020]). Hasegawa’s method “minimizes a loss of information” by ensuring that, despite the reduction in measurements, the information implicit in the geometry of the satellites is preserved.
It would have been obvious to modify Henkel according to Hasegawa is order to select a subset of precise measurements that minimize HDOP. 

Regarding claims 2-3, Hasegawa’s HDOP can be considered as a “cost function”, with the “loss of information” being a difference in HDOP for different subsets of measurements. Hasegawa’s HDOP further necessarily bears some relationship to the Fisher information of the measurements, and can therefore be considered “a function of the Fisher information” as claimed. To overcome the prior art, Examiner would recommend the processor explicitly determining the Fisher information of the input measurements.

Regarding claim 117, Henkel teaches that the receiver is arranged at a moving object, 2wherein the system includes a controller configured to control motion of the object 3based on the estimate state of the receiver (paras. [0035], [0033], [0137]).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Henkel (EP 2966477) in view of Hasegawa (WO 2010/073113) as applied to claim 1 above, and further in view of Offer (“Use of Inertial Integration to Enhance Availability for Shipboard Relative GPS (SRGPS)”).

Regarding claim 10, Henkel does not teach a measurement in the subset of measurements being a weighted combination of different measurements. 
Offer, in analogous art, teaches a weighted combination of different measurements in order to eliminate large correlated error components (“Measurement Combination” section, page 730, esp. “widelane combination” and “Melbourne-Wubbena combination”). 
It would have been obvious to further modify Henkel in view of Offer in order to eliminate large correlated error components.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Henkel (EP 2966477) in view of Hasegawa (WO 2010/073113) as applied to claim 1 above, and further in view of [Wendel (US 9,000,975) or Riley (US 6,259,398) or Vollath (US 2011/0140959)].

Regarding claim 116, Henkel teaches that the estimator is a Kalman filter (para. [0045]), and further teaches determining integer ambiguities (para. [0072], [0052], [0080]). 

However these limitations are taught by Wendel (4:20-48) or Riley (7:37 – 8:9) or Vollath (160, 180, Fig. 5a; paras. [0097]-[0226] “Candidate Selection”; equation (1) para. [0032]; paras. [0105], [0156]-[0157]; 200, Fig. 5a and para. [0106]). Wendel teaches that it is an efficient method (4:40-45).
It would have been obvious to further modify Henkel in view of Wendel or Riley or Vollath because it is simple substitution of one known method estimating integer ambiguities for another to obtain the predictable result of efficiently determining integer ambiguities, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. 

Allowable Subject Matter



The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4-9, 19, and 20, the prior art does not teach or make obvious selecting the subset of measurements by optimizing elements of a Fisher information matrix of the set of measurements with respect to a course position of the receiver provided in the code signals.
Regarding claims 11-15, the prior art does not teach or make obvious the weighted combination being normalized, such that the weights of the weighted combination sum to one.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648